DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention II, claims 11-21, 26 and 27 in the reply filed on 3/25/2022 is acknowledged.
Claims 1-10, 22-25 and 28-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/25/2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “biasing arrangement extending through the gang carrier” recited in claim 26 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 11A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 55, 83, 17.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “132” has been used to designate both a mechanical gripper 132 and a servomotor 132.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because numeral 51 in Fig. 3 is used to indicate a position of the gang carrier. However, the corresponding leader line appears to identify an actual structural element, rather than a position.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: the specification should b amended to clarify that “FA” refers to formic acid, and all instances of “N2” and “O2” should read --N2-- and --O2--, respectively.
Appropriate correction is required.
Claim Objections
Claim 14, 19-21, 26 and 27 are objected to because of the following informalities:  In claim 14, “N2” and “O2” should read --N2-- and --O2--, respectively. Additionally, the claim language should be amended to clarify “FA” refers to formic acid.  In claim 26, line 11, “a 180°” should read --180°--. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: formic acid vacuum flow control arrangement to remove surface oxides, and control flow of any supplied FA/N2 to create a local low O2 environment within the gang carrier in claim 14, cooling system … for the flow of nitrogen around the die chips during heating thereof in claim 20, exhaust system … to remove used nitrogen and formic acid vapors from the die chip environment in claim 21, and biasing arrangement … to press the preassembled die chip into a solder ball distorting die chip bonding onto the receiver substrate in claim 26.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, there appears to be no support for the limitation “biasing arrangement extending through the gang carrier to press the preassembled die chip into a solder ball distorting die chip bonding onto the receiver substrate” (last three lines of claim 26). The verbatim language is found on page 11 of the specification, without any additional details.
In claim 27, the claim limitation “the receiver chuck is displaceable, vertically, rotationally and transversely via a guide camera arrangement in communication with the control computer” is repeated verbatim on page 11 of the specification, but no additional details are given. From Fig. 3, the last three lines on page 18 and the paragraph bridging pages 21 and 22 it is understood cameras 42/44 are used to image the of the receiver substrate 41, and receiver chuck 40 is displaced by servomotors 132, 134, 136 to the appropriate orientation. As currently claimed in claim 27, however, the receiver chuck is displaceable “via a guide camera arrangement”.  There is no support in the application as originally filed for this claim limitation.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 13, 15-18, 26 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 12, it is unclear what is meant by “modularized”. The specification does not provide any additional information to clarify the meaning of the term. As normally understood, the term “modularized” means “made up of separate modules”. However, the drawings appear to show a gang carrier 52 as one piece, it being possible to attach die chips at multiple locations on the surface of the gang carrier, but without separate modules being identified.
In claims 15 and 16, a die chip and an array of die chips are, respectively, positively recited. However, claim 11 appears to only be drawn to a system, excluding die chips. Therefore, it is unclear whether claims 15 and 16 are indeed intended to require die chips as part of the claimed system, or whether the claimed system is merely configured to be used with die chips of the claimed type/arrangement.
In claims 17 and 18, the claim limitations “the respective die chip laden gang carriers” (claim 17, lines 1 and 2), “each gang carrier” (claim 17, line 3) and “the respective gang carriers” (claim 18, line 2) render the claim indefinite because it is unclear to which plural gang carriers the claims refer. Claims 11 and 12 only refer to a single gang carrier. Further, in claim 18, the claim limitation “the gang carrier” (last two lines) renders the claim indefinite because it is unclear to which of the plural gang carriers this limitation refers. 
In claim 26, line 6, it is unclear whether the “a donor chuck” is the same donor chuck recited in line 3. In line 10, it is unclear whether the “a donor chuck” is the donor chuck recited in line 3, the donor chuck recited in line 6, or if it is a different donor chuck”.
In claim 27, penultimate line, the claim limitation “controlled deposition of die chip bonding” renders the claim indefinite. The term “deposition” is normally understood to refer to applying a material onto a substrate. However, in claim 26, last two lines, “solder ball distorting die chip bonding” is understood to refer to mean “solder-ball-distorting-die-chip-bonding”, i.e. the die chip is pressed such that distorting of solder balls is caused by the bonding operation. In claim 27 it is therefore unclear what is meant by “deposition of die chip bonding”, because “die chip bonding” appears to refer to a material that is deposited, not to the operation of bonding die chips.
Claim limitation “biasing arrangement … to press the preassembled die chip into a solder ball distorting die chip bonding onto the receiver substrate” in claim 26 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In particular, as claimed in claim 11, die chips are not claimed as part of the system. Claim 14 does not appear to further limit the subject matter of claim 11, because the location of the solder bumps on a die chip does not appear to in any way limit the structure of the system.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-13 and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Makino (US2007/0039686A1).
Makino reads on the claims as follows:
Claim 11. A system for the simultaneous assembly of multiple die chip sets onto a receiving stage chuck from a donor stage chuck, the system comprising: 
a holding die chip donor chuck member (11); 
a receiving stage chuck die chip receiver member (26; alternatively, 38 with 39); 
a pick and place gripper mechanism (17) for retrieving a die chip set from the chuck supply member; 
a gang carrier (38; alternatively, 22) for receiving a plurality of die chips (14) from the pick and place gripper mechanism; 
a flipper mechanism (21) for delivering a plurality of die chips in an inverted manner (see Figs. 4A-4C) from the donor chuck onto the chuck die chip receiving member1; and 
a plurality of interconnected inspection cameras (3, 19) controlled by a computer controller2 to ensure accurate alignment of die chip deposition onto the chuck die chip receiving member.
Claim 12. The system as recited in claim 10, wherein the gang carrier is modularized for the carrying of die chip arrangements. See the three modules 39 in Fig. 3A.
Claim 13. The system as recited in claim 12, wherein the gang carrier is arranged to enable different size die chips to be carried thereon. It is readily apparent that different size chips could be held by the gang carrier shown in Fig. 3A.
Claim 15. The system as recited in claim 11 wherein a die chip on the die chip donor chuck comprises an arrangement of solder bumps (14A) arranged on either side of the chip. See rejection under 35 U.S.C. 112, 4th paragraph.
Claim 16. The system as recited in claim 11, wherein the gang carrier supports a longitudinal array of die chips thereon. See array of receiving units 39 in Fig. 3A. Alternatively, see array of holding units 22 in Fig. 3A.
Claim 17. The system as recited in claim 12, wherein the respective die chip laden gang carriers (22) are controlled by a flipper mechanism (21) so as to enable the rotational movement of each gang carrier from one die chip solder-ball orientation 180° about its longitudinal axis to a second die chip solder-ball orientation.
Claim 18. The system as recited in claim 12, wherein the die chips are held securely to the respective gang carriers by a vacuum channel (22a) arrangement within the gang carrier.
Allowable Subject Matter
Claims 14 and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
No prior art rejection is currently applied against claims 26 and 27. However, depending on how the claims are amended in response to the present rejections under 35 U.S.C. 112(a) and 112(b), a prior art rejection may be appropriate in a future Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US2019/0006211A1 and US2012/0210554A1 each disclose an apparatus in which multiple dues can be picked up and flipped 180°.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The claim broadly refers to the flipper mechanism being “for delivering … die chips … from the donor chuck”, the word “from” being here used to indicate the source of die chips, even though the die chips are not directly picked up by the flipper mechanism from the donor chuck. In the same manner, the limitation “onto the chuck die chip receiving member” is broadly interpreted as referring to the intended final destination of the die chips, i.e. the flipper mechanism must merely flip the orientation of the die chips.
        2 Although not explicitly disclosed, a controller is necessarily present, as such devices are extremely complex and cannot function without a controller.